Citation Nr: 1418772	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 percent for residuals of excision of left tarsal navicular (left foot disorder).

3.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Deptarment of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing in August 2013 before the undersigned Acting Veterans Law Judge.  The Veteran also testified before a Decision Review Officer (DRO) at the RO in April 2010.  The transcripts of the hearings are of record.

The Board remanded this case for additional development in November 2013.  In the remand, the Board instructed the RO to obtain any outstanding treatment records and to consider the new evidence submitted by the Veteran.  The Board also instructed the RO to schedule the Veteran for a VA examination to determine whether he is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment.  In November 2013, the RO provided the Veteran with a VA examination.  The AMC readjudicated the Veteran's claim in a Supplemental Statement of the Case (SSOC) dated in January 2014.  The Veteran's claims file has been returned to the Board for further appellate review.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's PTSD symptomatology has resulted in occupational and social impairment with reduced reliability and productivity, due to such symptoms as sleep disturbance, memory impairment, concentration problems, flashbacks, nightmares and depression. 

2.  Throughout the entire timeframe on appeal, the Veteran's service-connected residuals of excision of left tarsal navicular (left foot disorder) more nearly approximated a moderately severe tarsal disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 9411 (2013).

2.  The criteria for a disability evaluation of 20 percent, but no higher, for the service-connected residuals of excision of left tarsal navicular (left foot disorder) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5283 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in November 2013 for additional procedural and evidentiary development.  In particular, the Board instructed the RO to obtain any outstanding treatment records and to consider the new evidence submitted by the Veteran.  The Board also instructed the RO to schedule the Veteran for a VA examination to determine whether he is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment.  In November 2013, the RO provided the Veteran with a VA examination.  This November 2013 VA examination report has been incorporated in the Veteran's claims folder, and will be addressed in the REMAND below.  The RO obtained updated treatment records and readjudicated the Veteran's claims in a Supplemental Statement of the Case (SSOC) dated in January 2014.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in July 2007, March 2008 and May 2009.  The Veteran was notified of the evidence needed to substantiate the claims for increased ratings as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  These matters were also addressed at the August 2013 Travel Board hearing.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2008, June 2008, July 2008, October 2009, November 2009, December 2012, and November 2013.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

IV.  PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of  particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A score of between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  

A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  

A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

	Factual Background

Historically, a September 2006 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective February 13, 2006, the date the Veteran filed his claim.  The Veteran did not appeal this decision.  Subsequently, in a January 2008 report of contact, the Veteran indicated his intention to file a claim for an increased evaluation for PTSD.

The Veteran seeks an evaluation in excess of 50 percent for his service-connected PTSD.  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating.  

A review of the claims folder shows that in a statement dated in April 2008, the Veteran indicated that he was "back and forth" with his mental health advisor.  In a VA treatment record dated in May 2007, it was noted that the Veteran's mood and affect were appropriate.  The physician indicated that the Veteran's PTSD was stable.  In a July 2007 treatment note, the Veteran denied suicidal ideation, thoughts of harming others, and gross dementia.  In January 2008, the Veteran's mood and affect were appropriate.  The Veteran denied suicidal and homicidal ideation, however he indicated that he cries easily.  In an April 2008 psychiatry progress note, the Veteran indicated that he has not been in regular treatment for his PTSD.  He indicated that his PTSD symptoms were the same as they were in February 2008.  His affect was blunted and his mood was mildly dysphoric.  His thought process was goal directed and his thought content was focused on his orthopedic problems.  He denied delusions or hallucinations.  He denied suicidal or homicidal ideation.  His judgment and insight were good, and his cognition was within normal limits.  The physician diagnosed the Veteran with PTSD with depression, which she noted seemed milder today.  She assigned him a GAF of 50.

In a VA examination dated in July 2008, the examiner noted that a May 2008 psychiatry progress note described some improvement in treatment.  The Veteran described his current 31 year marriage as "good."  He indicated that he was able to keep friends in the community and attend church regularly.  He indicated that he rides his bike, works around the house, and volunteers on a church committee.  His affect was full and his mood was anxious.  His attention was intact and he had good concentration.  The Veteran reported sleep impairment.  He described falling asleep easily, but waking up a few hours later and dwelling on war memories.  He also described nightmares with war content an average of twice a month.  The Veteran denied hallucinations, obsessive/ritualistic behavior, panic attacks, and homicidal or suicidal thoughts.  He did not have inappropriate behavior and his impulse control was good.  He denied episodes of violence and problem with activities of daily living.  The Veteran started crying softly when war memories were alluded to (no exaggeration was observed).  His immediate memory was mildly impaired (he was unable to repeat more than five digits forward).  His remote and recent memories were normal.  The Veteran reported persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal (difficulty falling asleep or staying asleep, irritability or outbursts of anger, exaggerated startle response).  He indicated that his symptoms increased two years ago, which coincided with having to quit work due to a herniated disc.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF of 55.  The examiner noted moderate to serious difficulty in social and occupational functioning (degree varies over time, depending on circumstantial reminders of war).  The examiner also noted that the Veteran had a lot of personal anguish while trying to control emotions.  The examiner wrote that since the Veteran's retirement, his memories of war have been very intense and he occasionally becomes excessively depressed.  The examiner explained that the Veteran's outlook remained fair because of his volunteer work with his church as a deacon.  The examiner indicated that the Veteran's PTSD did not cause total occupational and social impairment and the Veteran's symptomatology did not result in deficiencies in judgment, thinking, family relations, work, or mood.  The examiner indicated, however, that the Veteran had reduced reliability and productivity due to his symptoms.  He explained that the Veteran's performance may be "slowed down" at times because of his internal anguish which has to be controlled.  The examiner noted, however, that the Veteran's anguish is usually controlled.

In a November 2008 VA treatment note, the Veteran indicated that he felt better, but still had his bad moments.  He indicated that his bad moments were not quite as bad as they used to be.  The Veteran reported that he used to wake up all times of the night thinking all kinds of things, but now he felt better.  He reported that he was having less intrusive memories and flashbacks.  He indicated that he was not getting as many nightmares and he was not irritable or depressed.  The physician noted that the Veteran seemed relaxed.  His affect was mildly contricted, and his mood was euthymic.  His thought process was goal directed and well organized.  He denied delusions or hallucinations.  He denied suicidal or homicidal ideation.  His judgment and insight were good, and his cognition was within normal limits.  The physician diagnosed him with PTSD and assigned a GAF of 51.  

In a December 2008 VA treatment note, the Veteran indicated that he has been holding a lot back, and is actually worse that he has been reporting.  He reported more flashbacks, instrusive memories, and nightmares.  The physician noted that the Veteran was crying when talking about this.  The Veteran reported that he stays awake for hours occasionally thinking about Vietnam.  He indicated the current war in Iraq is disturbing him and making him think more.  His affect was mildly constricted and his mood was dysphoric.  His thought process was goal directed and well organized.  He denied delusions or hallucinations.  The Veteran denied suicidal or homicidal ideation, but indicated that he cries easily.  The physician diagnosed the Veteran with PTSD with depression and assigned a GAF of 50.

In a January 2009 VA treatment note, the Veteran indicated that flashbacks were his worst PTSD symptom.  He rated the severity of this symptom as 8/10.  He indicated that his wife and children provide great support, and noted that he is in frequent contact with his children.  He indicated that his Christian life provides him great support and comfort, and he values his ability to be able to serve others.  He reported that he enjoys making nursing home visits and working in the church.  The social science program specialist diagnosed the Veteran with PTSD and assigned a GAF of 50.

In a February 2009 VA treatment note, the Veteran reported that he had been sleeping a little more than before, but he still woke up easily and stayed up a long time.  He indicated that his therapy group helped because it was good to talk to people who have been through similar experiences.  He indicated that he still had nightmares and intrusive memories.  He reported that he no longer cried when recalling incidents from Vietnam.  The Veteran reported that he is not was irritable or depressed.  His affect was mildly constricted and his mood was mildly dysphoric.  His thought process was goal directed and well organized.  He denied delusions or hallucinations.  He denied suicidal or homicidal ideation.  His judgment and insight were good, and his cognition was within normal limits.  The physician diagnosed him with PTSD with depression and assigned a GAF of 51.

In a March 2009 VA treatment note, the Veteran described hypervigilance and guilty feelings.  He reported that he was active in the community and church.  He indicated that he exercised daily and had excellent family support.  He denied suicidal ideation or psychotic symptoms.  He was fully oriented with good insight and judgment.  In a June 2009 VA treatment note, the Veteran attributed much of his progress with his PTSD to his faith in God and his weekly volunteering.  He indicated that he visited people in nursing facilities.  The Veteran reported that he was social, but choosy in what he shared.  He described a positive experience with his daughter in which he related an incident in Vietnam.  He indicated that his sleep was restless.  The social worker indicated that the Veteran's emotions were readily felt, as evidenced by his tearfulness during the session.  She indicated that he had some irritability related to his physical stressors.  She noted current problems with sleep and depressive thoughts.  She indicated that there were no problems with anxiety, suicidal or homicidal ideation.  In a subsequent June 2009 treatment note, a physician diagnosed the Veteran with PTSD and depression and assigned a GAF of 55.

In a VA examination dated in October 2009, the examiner noted that VA outpatient treatment records indicated that the Veteran was stable and doing well.  The Veteran described his marriage as stable and indicated he was still in touch with his children.  He indicated, however, that he was more to himself now and did not talk to anyone.  He indicated that he rode a bike and hung out with a neighbor.  He denied a history of suicide attempts or violence.  The Veteran indicated he had been "status quo," but his wife felt he had declined because he was not as social.  His affect was appropriate and his mood was depressed.  His attention was intact.  He denied delusions or hallucinations.  The Veteran reported sleep impairment and problems with falling and maintaining sleep.  The Veteran denied inappropriate behavior, obsessive/ritualistic behavior, panic attacks, episodes of violence, and homicidal or suicidal thoughts.  He reported good impulse control.  He denied problems with activities of daily living.  His memory was normal. The Veteran reported persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal (difficulty falling asleep or staying asleep, hypervigilance, exaggerated startle response).  He indicated that his symptomatology was frequent and moderate.  He reported that he felt he had changed a lot because he was more vigilant and anxious.  He indicated that he cried thinking about the experience, had nightmares and flashbacks, and severe insomnia.

The examiner diagnosed the Veteran with PTSD and assigned a GAF of 70.  The examiner explained that the Veteran was retired due to medical issues and his PTSD had no impact on his employability.  The examiner wrote that the Veteran continued to have PTSD symptomatology.  He explained that the Veteran had intermittent tearfulness when reminded of the trauma.  The examiner reported that the Veteran's prognosis for improvement was good.  He explained that the Veteran is socially functioning and active.  The examiner indicated that the Veteran's PTSD did not cause total occupational and social impairment and the Veteran's symptomatology did not result in deficiencies in judgment, thinking, family relations, work, or mood.  The examiner indicated, however, that the Veteran had reduced reliability and productivity due to his symptoms.  He explained that according to the Veteran's wife, the Veteran was less affectionate and tends to isolate.  He explained that according to the Veteran, he still enjoyed riding his bike and talking to neighbors, but he had his moments.

In a December 2009 notice of disagreement, the Veteran indicated that his PTSD was worse.  He indicated that he was sleeping less each night because he thought about all the horrible events of Vietnam.  He reported feeling as though hewais on alert all the time.  He indicated that his nightmares were worse, and his memory and concentration were affected.  He wrote that when he walked into his house, he felt the presence of another person there even though nobody was actually there.  He indicated that his PTSD was not improving.

In an April 2010 decision review officer hearing, the Veteran indicated that his PTSD symptoms were worsening.  He noted problems with his sleep, moodiness and flashbacks.  He reported panic attacks approximately once a month.  He reported poor concentration.  He indicated that he had a good relationship with his wife, attended church regularly, and socialized with neighbors.  He indicated that his PTSD symptomatology was worse in June, July, and August (when the traumatic experience occurred).  The Veteran reported that he did not feel suicidal, but sometimes it ran across his mind.

In a June 2010 statement and appeal on a VA Form 9, the Veteran indicated that his PTSD was "much worse."  He reported that he was only sleeping two hours a night.  He indicated that he still had nightmares, night sweats, and other problems at night.  

In a November 2012 VA psychiatry outpatient note,  the Veteran's mood was mildly depressed.  He denied hallucinations, delusions, or paranoid thoughts.  The psychiatrist diagnosed the Veteran with PTSD and assigned a GAF of 57.  In August 2012, the Veteran's GAF was 50 and in September 2012, his GAF was 58.

In a VA examination dated in December 2012, the Veteran was diagnosed with PTSD and assigned a GAF of 70.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran described positive relationships with his wife, children and siblings.  He indicated that he had quite a few friends because he was active in his church.  He stated that he involved himself in housework, yardwork, and "anything that keeps me busy."  The Veteran described recurrent and distressing recollections of the event, efforts to avoid thoughts or activities associated with the trauma, and difficulty falling or staying asleep.  The Veteran reported anxiety, suspiciousness, and chronic sleep impairment.  He indicated that he was cut off from people, but close to his church group.  He noted that a sense of foreshortened future had crossed his mind, but he tried to put it into context.  He denied suicidal ideation.  The Veteran reported feeling a little moody if he was not doing anything.

The examiner found that the Veteran did not meet the full criteria for PTSD.  She explained that although the Veteran was previously found to be service connected for PTSD, she was unable to render a current diagnosis of PTSD based on today's clinical evaluation.  The examiner wrote, however, that given the service-connected condition of PTSD and the medical record review, it would be a resort to mere speculation to report a diagnosis other than PTSD.

In a March 2013 VA treatment note, the Veteran's GAF was 56.  In a June 2013 mental health treatment note, the Veteran reported nightmares, intrusive memories and flashbacks.  The Veteran indicated that his wife, children and grandchildren were supportive.  He indicated that his PTSD symptomatology wes "not too good" because it was worse this time of the year.  He described more anxiety, dysphoria and recollections.  He indicated that he still attends church weekly, but others comment on his sadness.  His mood was mildly depressed.  He denied hallucinations, delusions, or paranoid thoughts.  He denied suicidal or homicidal ideation.  His insight and judgment were good and his memory was grossly intact.  The psychiatrist diagnosed him with PTSD and assigned a GAF of 56.  

In an August 2013 travel board hearing, the Veteran reported poor sleep, nightmares and flashbacks.  He indicated that he had church friends and attended a bible study group.  He described irritability and an episode of violence with his wife's cousin, in which he hit him. He denied panic attacks, but reported feeling depressed once or twice a week.

In September and October 2013 VA treatment notes, the Veteran's PTSD was described as stable and minor.  

In a VA examination dated in November 2013, the examiner diagnosed the Veteran with PTSD and assigned a GAF of 65.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he was close to his family and attended a family Thanksgiving yesterday.  He reported that he was very active in his church, which gave his life meaning.  He indicated that he had friends with whom he socialized and sometimes went to restaurants.  The Veteran described recurrent and distressing recollections of the event and efforts to avoid thoughts or activities associated with the trauma.  The Veteran reported difficulty falling or staying asleep and irritability or outbursts of anger.  The Veteran had a depressed mood, anxiety, and disturbances of motivation.

                Analysis

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran, do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent.  See 38 C.F.R. § 4.7 (2013).  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are consistent throughout the pendency of this appeal.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505. 

The Board acknowledges that the Veteran was assigned several GAF scores of 50 during this period (April 2008, December 2008, January 2009 and August 2012), which suggests serious symptoms.  However, in the majority of examinations and treatment records, the Veteran's GAF scores have fallen into the "moderate" symptoms range (July 2008: 55, November 2008: 51, February 2009: 51, June 2009: 55, October 2009: 70, September 2012: 58, November 2012: 57, December 2012: 70, March 2013: 56, June 2013: 56, and November 2013: 65).  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

In this case, the Veteran's manifestations include anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, concentration problems, hypervigilance, obsessive thoughts, and memory problems. However, the Veteran does not exhibit frequent panic attacks, express suicidal ideation, display obsessional rituals which interfere with routine activities, exhibit illogical, obscure, or irrelevant speech, report spatial disorientation, or exhibit neglect for personal appearance or hygiene. 

As noted above, the Board acknowledges that a veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442.  However, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous. The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent rating.  Nor does the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran retired from his job at a photo shop in approximately 2007.  The Veteran reported retiring because of physical problems, specifically a back disorder and associated pain.  Moreover, the Veteran indicated that he has been volunteering at his church as a deacon.  Although he recently noted that his sleep, memory and concentration impairments affected some aspects of his church work, he is still able to perform the overall functions.  Additionally, the VA examiners found that the Veteran's PTSD did not cause total occupational and social impairment and the Veteran's symptomatology did not result in deficiencies in judgment, thinking, family relations, work, or mood. The examiners indicated, however, that the Veteran had reduced reliability and productivity due to his symptoms.  Thus, the Veteran's PTSD does not result in marked occupational impairment.  As such, while the Veteran experiences occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history and the examinations of record, he does not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned herein is recognition of significant industrial impairment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board finds that the Veteran has consistently reported good relationships with his wife, children, grandchildren and siblings.  The Veteran has also consistently reported friendships with church members and neighbors.  Although the Veteran has indicated on some occasions that he is more to himself now, and his wife indicated that he was less affectionate and tended to isolate himself, the Veteran clearly retains the ability to socialize in public.  For example, he is very active in his church and has reported visiting with individuals in nursing homes, attending bible study, and going to restaurants with neighbors.

While the Board acknowledges some degree of social impairment, as discussed above, the Veteran has a close relationship with his family, and is active in his religious congregation.  The Board certainly is sympathetic to the social difficulties experienced by the Veteran as a result of his PTSD symptoms; however, the Veteran does retain the ability to function in both the home and his community, albeit with some level of assistance from his family and loved ones to prevent or mitigate inappropriate actions and anxiety.  As such, while the Veteran may have significant social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record, he does not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating. 

In summary, the Veteran does not have deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He does have deficiencies in these areas, but the greater weight of evidence demonstrates that it is to a degree contemplated by the 50 percent rating currently assigned.  The Board therefore concludes that his overall level of disability does not exceed his current 50 percent rating.  

The reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech is not illogical, obscure or irrelevant.  He is not in a near-continuous state of panic or disorientation and he does not experience hallucinations.  Although he exhibits some impairment in concentration, his thought process and communication is overall logical and coherent.  He does not exhibit inappropriate behavior, and his personal hygiene is appropriate.  There is no objective evidence of disorientation, hallucinations, or delusions.  He does have some social impairment, but he has an overall good relationship with his wife, children, siblings, church members, and at least one neighbor.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating. 

The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V.  Left Foot Disability

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  The Veteran's left foot disability is rated as 10 percent under Diagnostic Code 5284 for foot injuries, other.  Under this Diagnostic Code, a moderate foot injury warrants a 10 percent rating, moderately severe warrants a 20 percent rating, and severe warrants a 30 percent rating.  Actual loss of use of the foot is rated at 40 percent.   

Foot injuries can also be related pursuant to Diagnostic Code 5283, for malunion or non-union of tarsal or metatarsal bones.  Under this Diagnostic Code, moderate malunion or non-union is rated at 10 percent, moderately severe is rated at 20 percent, and severe is rated as 30 percent disabling.

The applicable regulations contain a number of other schedular provisions relating to the toes and feet.  Among those generally applicable to the feet, Diagnostic Codes 5277 (pertaining to weak foot), 5279 (pertaining to metatarsalgia), 5280 (pertaining to unilateral hallux valgus), 5281 (pertaining to hallux rigidus) and 5282 (pertaining to hammer toes) do not provide a basis for a higher rating in this case because the maximum evaluation afforded by each of them is 10 percent.  Moreover, these codes are inapplicable as these disabilities are not shown in the Veteran's case.  In addition, Diagnostic Code 5278 is not applicable because the evidence does not reflect acquired claw foot.  Moreover, the Board need not consider Diagnostic Code 5276 in this case because the Veteran is already service-connected for his bilateral pes planus.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5282. 

In considering the diagnostic codes applicable to the ankle, 5270, 5272, 5273, 5274 are not applicable in this case because the evidence does not show that the Veteran has any of the following associated conditions, respectively: ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; and astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74. 

For VA purposes, normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent evaluation for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

	Factual Background

Historically, a March 1978 rating decision granted service connection for residuals of excision of left tarsal navicular (left foot disorder) and assigned a 10 percent rating, effective January 1, 1978.  The Veteran appealed this decision, and a December 1980 Board decision denied the Veteran's claim of entitlement to an increased rating.  In February 2006, the Veteran filed a claim for an increased rating for his left foot disability.  The Veteran's claim was denied in an August 1996 rating decision, and the Veteran did not appeal.  Subsequently, in January 2008, the Veteran filed another claim for an increased rating for his left foot disability, which was denied in a November 2009 rating decision.  The Veteran has appealed this rating decision.

The Veteran seeks an evaluation in excess of 10 percent for his service-connected residuals of excision of left tarsal navicular (left foot disorder).  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating.  

A review of the claims folder shows that in a November 2007 statement, the Veteran reported pain in his left foot.

During a VA examination dated in January 2008, the Veteran related problems with his left foot.  He indicated that he was able to stand for 15 to 30 minutes, and could walk 1/4 mile.  On examination, his left ankle plantar flexion was 0 to 35 degrees, with active painful motion at 35 degrees.  Left ankle dorsiflexion was 0 to 15, with painful motion at 15 degrees.  Left ankle inversion was 0 to 20 degrees, with active painful motion at 20 degrees.  Left ankle eversion was from 0 to 15 degrees, with painful motion at 15 degrees.  There was active painful motion during range of motion.  There was no additional range of motion lost due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  There was no swelling or joint ankylosis.

During a VA examination dated in June 2008, the Veteran reported constant pain with walking and bad weather.  He indicated that he had not been seen or treated for his left foot problem for the past two years.  He denied any tingling sensation in his foot.  The Veteran denied use of assistive aids for walking.  He indicated that he was able to stand for 15 to 30 minutes and walk 1/4 mile.  He denied deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flare-ups, or inflammation.  The Veteran's gait was normal.  There was painful motion during eversion and tenderness at the medial malleolus.  An X-ray of the left ankle showed faint densities and soft tissue swelling along the medial aspect of the foot, which could be related to trauma, age-indeterminate.  The distal tibia and fibula were intact.  An X-ray of the left foot showed mild degenerative changes at the first metatarsophalangeal joint, mild bony irregularity of the navicular medially with a couple of small adjacent ossicles and soft tissue swelling, which could be related to old trauma.  The Veteran was diagnosed with residuals excision, left tarsal navicular.  The examiner found that the Veteran's left ankle arthritis was less likely as not due to or aggravated by his left foot condition.

In a statement dated in November 2008, the Veteran indicated that he now had a cast on his left foot for a few months to try and reform it.  In a November 2008 VA treatment note, the Veteran indicated he was only able to walk 1/4 mile before experiencing limiting pain.  He indicated that he found it more tolerable to ride a bicycle.  He indicated that his pain level was 5/10.  Navicular pain with palpation was noted.  The assessments were onychomycosis, symptomatic pes planus, painful tarsals (medial cuneiform and tarsal), posterior tibial tendonitis, and unresolved stress, nonunion fractures.  The Veteran was placed in a cast for his left foot stress fractures.  In a December 2008 VA treatment record, it was noted that the left cast was removed and the Veteran was casted for orthotics.  

In a March 2009 letter from Gentle Foot Care Center, Dr. O.G.L. related that the Veteran had several problems with his feet, including arthropathy, tendonitis, capsulitis, pain and swelling.  Dr. O.G.L. indicated that the Veteran's left foot and leg were the primary problems.  She noted that she had been treating the Veteran with a series of anti-inflammatory injections in the left foot.  She noted that she had also prescribed an ankle-foot-orthosis (brace) to be worn during the day to help relieve pain, swelling and instability.  Dr. O.G.L. indicated that it was anticipated that the Veteran would need further treatment, including further injections or other non-invasive procedures.  She reported that due to minimal improvement to date, the Veteran might need to be referred to a foot surgeon for corrective surgery in the near future.

During a VA examination dated in November 2009, the Veteran reported pain on his left ankle and foot on the top, medial, and bottom.  He described the pain as intermittent, daily pain at a level of 9/10.  He indicated that his left foot pain occurred with walking, standing, and rest.  The Veteran reported that his walking was limited to 5 to 6 blocks, and his standing is limited to 10 to 15 minutes.  He reported that his symptoms were better at rest.  He denied flare-ups.  Decreased range of motion of the left ankle joint was noted.  Use of a left brace and occasionally a cane was noted.  The Veteran reported that his shoe inserts helped his foot condition.  He denied use of crutches.  He reported use of Aleve and Icy Hot for treatment of this condition.  The examiner noted that this condition did not affect the Veteran's daily activities, with the exception of his limitations on walking and standing.

On examination, the Veteran's left ankle plantar flexion was from 0 to 25 degrees with pain.  His left ankle dorsiflexion was from 0 to 10 degrees with pain.  His left ankle inversion was from 0 to 15 degrees with pain.  His left ankle eversion was from 0 to 10 degrees with pain.  There was no additional range of motion lost due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The Veteran reported left ankle pain during the range of motion exam, but denied tenderness and weakness.  The Veteran had a limping gait reportedly due to his left foot.  There was no tenderness, joint instability or weakness of the toes.  There were foot callosities on both great toes and both heels.  There was no foot skin ulcer breakdown.  The shoe wear pattern was posterior/lateral heel wear bilaterally.

In a December 2009 statement, the Veteran noted that it hurt to walk.  He indicated that he had to wear a brace for the rest of his life, and might potentially require surgery in the future.  He noted daily pain.

In an April 2010 decision review officer hearing, the Veteran indicated that he experienced pain on range of motion during his latest VA examination.  He stated that even though it hurt, he forced his foot to move, which is why his results were so high.  He claimed that because he "overdid" it, this examination was not adequate.  He reported flare-ups.  He denied swelling.  The Veteran indicated that he used Icy Hot, which provided a lot of relief.  He indicated that his foot condition affected his ability to stand and walk for long periods of time.  He reported use of a brace and shoe orthotics.

In treatment records dated in January 2012, Dr. O.G.L. indicated that the Veteran complained of a painful left medial foot and midfoot, which had worsened recently.  She noted a collapsing medial left foot, with pain to palpation along the medial left foot tibialis posterior.  Her assessments were onychomycosis, traumatic arthropathy, ankle instability, swelling, pain, tibial tendonitis, and capsulitis.  The Veteran reported an inability to ambulate for longer periods of time with difficulty in initial steps after getting out of bed.  A radiology report revealed findings consistent with a chronic and cysfunctional tibialis posterior tendon, which was expanded with multiple small tears.  The examiner did not exclude the possibility of an underlying navicularis.

In a July 2012 statement, the Veteran indicated that he had loss of use of his left foot.  He indicated that he has to wear a brace and use a cane in order to walk.  He indicated that he can only walk short distances, and on many occasions he falls due to his left foot.  (The Board notes that in a March 2013 rating decision, the RO denied entitlement to special monthly compensation based on loss of use of left foot.)

In a VA treatment note dated in August 2012, the Veteran complained of left foot pain.  In September 2012, the Veteran complained of a lot of trouble with his left foot.  In November 2012, the Veteran indicated that he wanted surgery on his left foot.  

In a VA examination dated in December 2012, the Veteran complained of painful tarsal (medial cuneiform and tarsals) of the left foot, 2 to 3 times a week, usually with activities.  He indicated that he rode a bicycle for exercise 2 miles a day/10 times a month.  He reported that he was able to stand for 6 hours and could walk 1/4 mile a day.  The Veteran reported regular use of an orthotic brace for his left foot.  The Veteran did not have Morton's neuroma.  The Veteran did have metatarsalgia on his left foot.  The Veteran did not have hammer toes, hallux valgus, hallux rigidus, claw foot, or pes cavus.  The examiner indicated that the Veteran had moderately severe malunion or nonunion of tarsal or metatarsal bones.  There was no evidence of bilateral weak foot.  The examiner indicated that the Veteran's left foot pain impacted his ability to work because it limited his walking and standing abilities.  The examiner noted, however, that the Veteran stopped working in 2007 because of a back problem with sciatica.  The examiner found that the Veteran did not have loss of use of his left foot.  The examiner explained that the Veteran still had good remaining function in his left foot as he could walk and ride a bike.  

In an August 2013 travel board hearing, the Veteran complained of occasional shooting pain and weakness in his left foot.  He denied swelling.  He reported injections for treatment.  He also reported use of a brace and a cane.

VA treatment records showed continuous treatment for the Veteran's left foot.  In a VA treatment record dated in September 2013, the Veteran complained of chronic left foot pain.  He indicated that his brace improved his pain.

	Analysis

At the outset, the Board notes that great care is to be exercised in the selection of the diagnostic code number.  38 C.F.R. § 4.27 (2013).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2013) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the DC associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Although the RO rated the Veteran's foot disorder as 10 percent disabling under Diagnostic Code 5284, the Board finds that the rating criteria under Diagnostic Code 5283 are more appropriate because the December 2012 VA examiner found that the Veteranhas moderately severe malunion or nonunion of tarsal or metatarsal bones.  

With regard to tarsal manifestations pursuant to Diagnostic Code 5283, the Board finds that the criteria for a 20 percent evaluation are met for the entire period on appeal.  Specifically, the Veteran has moderately severe malunion or nonunion of tarsal or metatarsal bones, which warrants a 20 percent rating under Diagnostic Code 5283.  The evidence does not show that the assignment of a rating in excess of 20 percent is warranted under Diagnostic Code 5283 because the Veteran does not have severe malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, a 30 percent rating is not warranted under Diagnostic Code 5283. 

As to consideration under Diagnostic Code 5284 (foot injuries, other), the Board finds that the manifestations of the Veteran's left foot disorder (painful movement, weakness, use of a brace, and limitations in standing and walking) are contemplated in the 20 percent rating under Diagnostic Code 5283.  Therefore, assigning a separate rating pursuant to Code 5284 would constitute pyramiding.

Additionally, the Veteran does not suffer from the loss of use of his left foot.  In this regard, the December 2012 examiner specifically found that the Veteran did not have loss of use of his left foot.  The examiner explained that the Veteran still has good remaining function in his left foot as he can walk and ride a bike.  Therefore although the Veteran has some limitations, he is able to walk up to 1/4 mile, he continues to ride his bicycle, and he can stand and sit without assistance.  Therefore, it cannot be said that he has lost the use of his left foot.  Consequently, a higher 40 percent rating is not for application under 38 C.F.R. § 4.71a, Diagnostic Codes 5283 and 5284.

Moreover, although treatment records note a diagnosis of pes planus, the Veteran is already service-connected for bilateral pes planus and therefore consideration of Diagnostic Code 5276 is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

In sum, a 20 percent rating, but no higher, for residuals of excision of left tarsal navicular (left foot disorder) is warranted for the entire appeal period. 

VI.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of each disability addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran's PTSD disability is manifested by sleep disturbance, memory impairment, concentration problems, flashbacks, nightmares and depression.  Likewise, the Veteran's left foot disability is manifested by painful movement, weakness, use of a brace, and limitations in standing and walking.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a rating higher than 50 percent for PTSD is denied.

A disability rating of 20 percent, but no higher, for the service-connected residuals of excision of left tarsal navicular (left foot disorder) is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets further delay, it has determined that another remand is necessary for further development.

The Board notes that the Veteran is currently assigned a 50 percent evaluation for PTSD; a 20 percent evaluation for prostate cancer; a 30 percent evaluation for coronary heart disease; a 20 percent evaluation for degenerative joint disease of the right shoulder; a 20 percent evaluation for hearing loss; a 20 percent evaluation for residuals excision, left tarsal navicular; a 10 percent evaluation for status-post right ankle trauma; a 10 percent  evaluation for hypertension; and noncompensable evaluations for bilateral pes planus and hemorrhoids.  The Veteran also has periods of total disability rating from April 11, 2008, to July 1, 2008, and March 30, 2011, to December 1, 2013.

The Veteran has undergone multiple VA examinations to determine the severity of his service-connected conditions, and in November 2013, the Veteran underwent a VA examination to assess his entitlement to TDIU.  However, the Board finds that the November 2013 TDIU examination and accompanying opinion were inadequate.  Specifically, the examiner did not offer an opinion as to whether the Veteran was precluded by reason of his service-connected disabilities, in the aggregate, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner instead only discussed and proffered opinions on the impact of each disability singularly, without detailed rationales.  The examiner also did not suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  Moreover, the examiner did not address findings from previous VA examinations, which discussed the impact of some of the Veteran's service-connected disabilities on his ability to work.

The RO should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Veteran, and, with his assistance, 
identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an examination 
with an appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran is unemployable.  The examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities (listed above), singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.

In rendering the opinion, the examiner should address any findings from previous VA examinations regarding the impact of the Veteran's service-connected disabilities on his ability to work.

All opinions expressed should be accompanied by a supporting rationale.

5.  After the development has been completed, 
adjudicate the claim of entitlement to TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


